Cynar, J.
(dissenting). I respectfully dissent from the majority opinion. At the time of Judge Murphy’s death in 1960, § 19a of the act stated that a widow was entitled to an annuity equal to "1/2 of the retirement annuity provided for such judge in section 14 of this act”. Although the widow’s annuity may constitute a different pension than that of the judge, this statute clearly makes the amount of her pension mathematically dependent upon that provided for the judge in § 14 of the act.
At the time of Judge Murphy’s death in 1960, § 14 of the act provided that a recorder’s court judge receive an annuity of "1/2 the annual salary being currently paid by the state to the circuit judges”. The only conceivable reason for such an "escalator clause” was to counteract the effect of inflation upon the annuity.
I see no reason to distinguish between the annuity of the widow and that of a judge with respect to the "escalator clause”. Both are equally affected by inflation. I cannot concur in the majority’s restrictive reading of a statutory scheme intended to relieve the financial dilemma of a group of individuals who would otherwise receive a fixed income. Instead, I would conclude that the Legislature intended the escalator clause to apply to the widow’s annuity and would hold that she is enti*575tied to an annuity equal to 1/4 the salary currently paid circuit court judges.
Nor is this conclusion affected by the Legislature’s 1961 attempt to repeal the escalator provision. Since plaintiff began collecting her annuity in 1960, she obtained vested rights in the escalator clause as a third-party beneficiary of the contract between the state and her deceased husband. See Campbell v Judges’ Retirement Board, 378 Mich 169, 181-182; 143 NW2d 755 (1966). At that time, the contract of which she was a beneficiary became completely executed and the Legislature could not properly act to diminish those rights obtained thereunder. See Campbell, at 181.
I would reverse.